Citation Nr: 0925794	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION
 
The Veteran served on active duty from October 1950 to 
September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had degenerative disc disease of the lumbar spine 
characterized by limitation of motion in the lumbosacral 
spine, but no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  There was no objective evidence of 
neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in December 2004 and May 2006 correspondence and a 
August 2006 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case specifically 
informed the Veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The December 
2004 and May 2006 letters and the statement of the case 
essentially informed the claimant of the need to submit all 
pertinent evidence in his possession.  Additionally, the May 
2006 letter provided adequate notice of how effective dates 
are assigned.  The claim was readjudicated in supplemental 
statements of the case in January and June 2008.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
Veteran was provided with notice of the rating criteria in a 
May 2008 correspondence.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the Veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

A July 1952 rating decision granted service connection for a 
lumbosacral strain and awarded a rating of 10 percent.  Over 
the years the Veteran has sought increased ratings for his 
back condition.  A July 1998 rating decision granted an 
increased rating of 20 percent for service connected 
lumbosacral strain, effective August 1997.  Again, the 
Veteran sought an increased rating numerous times over the 
years.  On October 29, 2004, the Veteran submitted a claim 
for an increased rating for his lumbosacral strain.  A 
February 2005 rating decision denied his claim for increase 
and the Veteran appealed.

The Veteran submitted VA treatment records dated June through 
November 2004.  These records primarily reflected treatment 
for cardiovascular conditions, as well as noted a history of 
chronic lumbosacral strain.

The Veteran was afforded a VA examination in December 2004.  
The Veteran complained of constant low back pain, worse in 
the morning, as well as intermittent episodes of pain and 
tingling down the legs.  The Veteran denied urinary or bowel 
difficulty and reported being treated with a TENS unit three 
times a week.  Examination revealed no evidence of local 
swelling, redness or heat, but did show local tenderness in 
both paralumbar areas.  There was also evidence of mild 
kyphosis.  Range of motion testing reveled forward flexion of 
50 degrees, extension to -15 degrees, lateral flexion to 20 
degrees on the right and to 10 degrees on the left, and 
rotation to 30 degrees bilaterally.  There was pain on all 
ranges of motion.  Straight leg raising was more than 75 
degrees bilaterally, with pain in the lumbosacral area.  Knee 
jerks were 2 bilaterally, and ankle jerks were 1-2 
bilaterally.  X-rays performed in conjunction with the 
examination revealed advanced degenerative disc disease of 
the lumbar spine.  The examiner provided diagnoses of 
advanced degenerative disc disease of the lumbar spine, 
spinal stenosis of the lumbar spine, and lumbosacral muscle 
strain.  

VA treatment records dated November 2005 to July 2006 reflect 
treatment for numerous conditions, including low back pain.  
A November 2005 record indicated total loss of disk spaces 
throughout and straightening and lipping of the lumbar spine.  
The Veteran denied any pain radiating to his legs.  A 
November 2005 consultation report noted severe lumbar spine 
stenosis as well as extensive degenerative joint disease in 
the spine and hip joints.  Examination revealed diffuse 
tenderness over the lower lumbosacral area, buttock area, 
iliotibila area, trochanteric and legs.  A May 2006 
rheumatology note indicated that the Veteran was followed for 
low back pain with stable symptoms.  A May 2006 primary care 
report indicated complaints of chronic back pain with pain 
radiating into the hips and legs.  

The Veteran was afforded a second VA examination in May 2006.  
The Veteran complained of constant pain in the lumbosacral 
area with intermittent episodes of shooting pain along the 
posterior aspect of the buttocks and down both legs.  Pain 
worsened with prolonged sitting, standing or walking, as well 
as with cold or damp weather.  Examination revealed local 
tenderness in the lumbosacral area.  Range of motion showed 
forward flexion to 45 degrees, extension to -20 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 15 
degrees, and rotation to 40 degrees bilaterally.  There was 
pain on all ranges of motion, with no evidence that range of 
motion was additionally affected with pain, weakness, or 
fatigue on repetitive motion.  Straight leg raising was more 
than 75 degrees without pain, bilaterally, but appeared to 
have spontaneous spasms in his legs while elevating his lower 
extremities.  The examiner provided diagnoses of advanced 
multilevel degenerative disc disease, moderate lower lumbar 
facet arthropathy at L3-4, and L4-5, loss of lordosis 
reflecting muscle spasms due to pain, and mild leftward 
lumbar curvature of the lumbar spine.  

The Veteran was afforded a third VA examination in December 
2007.  The Veteran complained of moderate, constant, 
lumbosacral and paraspinal pain that was worse with activity.  
The Veteran also complained of radiating pain and numbness 
into the legs, with the right worse than the left.  There was 
guarding, pain with motion, and tenderness but no evidence of 
weakness, atrophy or spasm.  Examination revealed that the 
pelvis was fixed in a flexed position.  There was kyphosis 
and lumbar flattening of the spine, but no evidence of 
thoracolumbar ankylosis.  Range of motion testing revealed 
flexion to 40 degrees, extension to 5 degrees, right lateral 
flexion to 15 degrees, left lateral flexion to 10 degrees, 
right rotation to 25 degrees and left rotation to 30 degrees.  
There was pain on all ranges of motion.  The examiner noted 
that forward flexion was limited by the Veteran's protruding 
abdomen.  Sensory examination was normal with the exception 
of some impairment to light touch.  Babinski reflexes were 
normal.  X-rays showed degenerative disc disease throughout 
the lumbar spine, facet joint degenerative changes L3-L4 
through L5-S1, and levocurvature.  The examiner provided a 
diagnosis of degenerative joint disease of the lumbosacral 
spine with associated lumbosacral spine strain.

VA treatment records dated June 2007 to January 2008 
reflected treatment for chronic low back pain with severe 
spinal stenosis.

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the lumbar spine warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc disease, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  

General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is assigned for forward flexion 
of the cervical spine of 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Incapacitating episodes are defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V.

The Veteran is currently rated at 20 percent for degenerative 
disc disease of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

VA medical records and VA examinations revealed severe 
degenerative disc disease of the lumbosacral spine with 
associated lumbosacral strain, spinal stenosis, and forward 
flexion ranging from 40 degrees to 45 degrees with pain.  
While the Board acknowledges the Veteran's contentions that 
his disability is more severe than was shown on examination, 
review of the record, including VA treatment records and VA 
examinations, does not reveal any objective medical evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
In fact, the December 2007 VA examiner specifically stated 
that while there was kyphosis and lumbar flattening of the 
spine, there was no evidence of thoracolumbar ankylosis.  
Review of the record similarly does not reveal any evidence 
of incapacitating episodes requiring treatment and bed rest 
prescribed by a physician in the last 12 months.  

Thus, as the record does not show unfavorable ankylosis of 
the thoracolumbar spine, and as the record does not show 
incapacitating episodes requiring physician prescribed bed 
rest, a rating in excess of 20 percent is not warranted under 
Diagnostic Code 5237.  

Additionally, the Board notes that a May 2006 VA examination 
indicated complaints of intermittent episodes of shooting 
pain along the posterior aspect of the buttocks and down both 
legs.  A May 2006 primary care report indicated complaints of 
chronic back pain with pain radiating into the hips and legs.  

Further, a December 2007 VA examination indicated complaints 
of radiating pain and numbness into the legs, with the right 
worse than the left.  The examiner stated that there was 
guarding, pain with motion, and tenderness but no evidence of 
weakness, atrophy or spasm.  Tendon reflexes were normal but 
there was some impairment to light touch.  Thus, despite the 
Veteran's complaints of numbness and pain in his lower 
extremities, there are no neurological disorders identified.

The Board is aware of the Veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Additionally, there are no contentions advanced nor does the 
evidence demonstrate that the degenerative disc disease is so 
unusual or abnormal to render application of the regular 
schedular provisions impractical.  It is indicated that he is 
retired, he takes little medication, and has not recently 
been hospitalized for this pathology.  As such, there is no 
basis to apply the provisions of 38 C.F.R. § 3.321.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine; the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


